            Case 1:20-cv-01843-LTS Document 7 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND,
PENSION FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND, et al.,
                                                                      No. 20 Civ. 1843 (LTS)
                                   Plaintiffs,

                 -against-                                            ORDER

SKYWORX CONTRACTING INC.,

                                    Defendant.
-------------------------------------------------------x

                                                     ORDER

                 On March 24, 2020, the Court entered an order in this matter scheduling an initial

pretrial conference for Friday, June 26, 2020, at 10:45 a.m. The docket shows no evidence of

service or any activity since the issuance of the initial conference order. Plaintiffs are hereby

directed to file a status report concerning this matter by Thursday, June 25, 2020.

                 The initial pretrial conference scheduled for June 26, 2020, is adjourned pending

further order of the Court.



                 SO ORDERED.

Dated: New York, New York
       June 22, 2020

                                                              _/s/ Laura Taylor Swain__
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




IPTC ADJ ORD.DOCX                                          VERSION JUNE 22, 2020                 1
